Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 24 March 2022 have been fully considered but they are not persuasive. Applicant argues that the amendment to Claim 1, now requiring that the positive terminal consists of a positive post connected to the at least one cell and the negative terminal consists of a negative post connected to the at least one cell, excludes the structure of Batson (US 2002/0180405 A1) where a resistor that connects the lead posts (16) to the terminals (32). This is not persuasive because “the at least one cell” is not limited in scope, and therefore can include the components recited in applicant’s argument as being excluded by the amendment, particularly the resistor (34). Applicant’s arguments appear to indicate that the posts (16) cannot read on the claimed terminal posts, but in the rejection of record, only the terminals (32) are relied upon to teach the claimed positive and negative terminal posts, and these structures are integrally formed terminals in which consists of a post as claimed. This particular aspect is part of the record in the non-final rejection mailed 24 December 2021 in the “Response to Arguments” section. Therefore, the rejections of record are upheld below, addressing the newly amended claim limitations, and this action is made final.

Claim Objections
Claim 1 is objected to because of the following informalities: it appears there is a missing word following “positive” and the claim should recite at line 4: “the at least one cell having a positive terminal consisting of a positive post connected to the at”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
Claims 1-4 and 8-17 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Batson (US 2002/0180405 A1), of record.
Regarding Claim 1, Batson teaches a battery enclosure (see figures 1-5) comprising: a battery case having a top wall (cover 12), side walls and a bottom wall (battery case 18) for enclosing at least one cell in contact with an electrolyte (fuel cells 24, see [0035] regarding electrolyte); the at least one cell having a positive terminal consisting of a positive post connected to the at least one cell and a negative terminal consisting of a negative post connected to the at least one cell (terminals 32, see [0035]-[0036] and figure 2 regarding connection to positive and negative plates of the cells 24 via battery post 16, noting that this electrical connection reads on the claimed connection); the case having a recess in the top wall shaped to receive an electronic battery performance enhancement device (EBPED) (see figures 3-6 showing closed chamber 50, which reads on the claimed recess, in the inner portion 56 accommodating circuit board 52, which reads on the claimed electronic battery performance enhancement device, see [0007] regarding the functionality of the circuit board as the claimed EBPED); and a cover plate (outer portion 58 of the cover 12) that covers the recess and the EBPED when received in the recess such that the EBPED, including positive and negative leads of the EBPED (leads 36, see [0041] regarding connection to the terminal assemblies 14) when connected to the positive post and the negative post, are beneath the cover plate (see again figures 3 and 6 showing all the claimed components underneath the outer portion 58 of the cover 12); and the positive post and the negative post (each of terminals 32) are integrally formed and extend continuously upward from the interior of the battery case through the cover plate and protrude from the cover plate for attachment to a load (see in figure 13 that each terminal 32 is one integrally formed, continuous structure extending upward from the interior of the battery case, defined as the area below the outer portion 58 of the cover 12, through the outer portion 58 of the cover 12 corresponding to the claimed cover plate and protruding from the claimed cover plate; the examiner notes that the “for attachment to a load” recitation is an intended use of the claimed product and since the terminals 32 of Batson would be expected to be capable of meeting this use, the claim recitation is met).
Regarding Claim 2, Batson further teaches that the recess (closed chamber 50 of inner portion 56) includes an EBPED compartment shaped to receive an EBPED body of the EBPED (see figure 6 showing the rectangular shape of the closed chamber 50 accommodating the rectangular shape of the circuit board 52 reading on the claimed EBPED); a first channel, narrower than the EBPED compartment, extending between the EBPED compartment and the negative post that receives a negative lead from the EBPED; and a second channel, narrower than the EBPED compartment, extending between the EBPED compartment and the positive post that receives a positive lead from the EBPED (see connectors 38 of the leads 36 which protrudes through a channel in the side wall of the closed chamber 50 which is necessarily narrower than the entire recess since the width of each connector 38 is less than the width of the entire circuit board as seen in figure 4 extending towards the terminals 32).
Regarding Claim 3, Batson further teaches that the EBPED compartment, the first channel, and the second channel are covered by the cover and the positive post and the negative post protrude through the cover (see again figures 3 and 6 showing all components including the closed chamber 50 of the inner portion reading on the claimed EBPED compartment and the channels accommodating connectors 38 underneath the outer surface 58 of the cover 12 with the terminals 32 protruding out therefrom).
Regarding Claim 4, Batson further teaches that an outer surface of the cover is flush with an outer surface of the battery case when attached to the battery case (see figure 1, 3 and 13 showing that the cover 12 is the outer surface of the battery case, and therefore reads on the claim language requiring that the claimed cover and the outer surface of the battery case are flush).
Regarding Claim 8, Batson further teaches that the recess is formed in an outer surface of the battery case (see figures 1 and 3 showing that the cover 12 is the outer surface of the battery case, and the closed chamber 50 accommodating the circuit board 52 is formed therein with the outer surface 58 of the cover 12 on top of the circuit board).
Regarding Claim 9, Batson further teaches that the recess includes a peripheral lip that supports the cover (see highlighted portion of annotated figure 4 below showing a lip around the closed chamber 50 reading on the claimed recess, which is underneath the outer surface 58 of the cover 12, thereby reading on the claim language “supports the cover”).

    PNG
    media_image1.png
    406
    914
    media_image1.png
    Greyscale

Regarding Claim 10, Batson further teaches that the cover (outer portion 58 of the cover 12) is removably attached to the battery case (see [0040] indicating that the cover 12 is formed of two pieces, and secured together; the examiner notes that the claim language does not require any particular details of the removable nature of the cover; therefore, the two piece construction of the cover 12 would inherently be capable of being removed as claimed).
Regarding Claim 11, Batson further teaches that the cover is attached to a top surface of the battery case (see figure 1).
Regarding Claim 12, Batson further teaches the cover incudes holes that receive the positive post and the negative post therethrough (terminal ports 48).
Regarding Claim 13, Batson further teaches that the recess is shaped to position the EBPED between the positive post and the negative post, such that positive and negative leads of the EBPED connected to the positive post and the negative post are minimized in length (see figure 4 showing the claimed structure).
Regarding Claim 14, Batson further teaches an EBPED (circuit board 52) positioned in the recess beneath the cover; the EBPED including an EBPED body, a positive lead attached to the positive post, and a negative lead attached to the negative post (see connectors 38 of the leads 36 which protrudes through a channel in the side wall of the closed chamber 50 which is necessarily narrower than the entire recess since the width of each connector 38 is less than the width of the entire circuit board as seen in figure 4 noting that these leads are indirectly attached to the terminals 32 as shown in figures 3-17), such that performance enhancement of at least one cell, is effected by operation of the EBPED (see [0007] regarding the functionality of the circuit board as the claimed EBPED).
Regarding Claim 15, Batson further teaches that the positive lead and the negative lead (connectors 38) are beneath the cover (see again figures 3 and 6).
Regarding Claim 16, Batson teaches that that the EBPED body (circuit board 52) is equidistant from the positive post and the negative post (terminal assemblies 14 including terminal posts 32, see figures 4, 6 and 10).
Regarding Claim 17, Batson further teaches that the battery case includes front and rear opposing walls, first and second opposing side walls joining the front and rear walls, a bottom wall joining the front and rear walls and the first and second side walls, and a top wall joining the front and rear walls and the first and second side walls (see figure 1 including case 18, which includes front, rear, first and second walls joined with a bottom wall as claimed and cover 12 as the claimed top wall); the top wall including the recess and the cover (cover 12 includes inner portion 52 and outer portion 58, reading on the claimed recess and cover, respectively).

Claim Rejections - 35 USC § 103
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Batson as applied to Claim 1 above, in view of Thiel (US 2018/0102656 A1), of record. Batson further teaches that the cover includes a plate (see figures 3-5) and although Batson specifically teaches that portions of the terminal may be plated or dipped in silver to provide a non-corrosive surface, Batson does not teach that the cover and/or plate includes a conductive shielding that reduces one or more of both electromagnetic interference and radio interference from operation of the EBPED with the EBPED is received in the recess. As such, Batson also does not teach that the conductive shielding is a spray coating or plating of conductive material on an underside of the plate facing the recess and on a surface of the recess.
However, Thiel also teaches a battery enclosure, and further teaches the benefits of including a silver plating on the case (see [0206]) in order to create a Faraday cage and prevent disruption by electromagnetic radiation and reduce or eliminate heat exposure from external objects or other heat-producing devices and/or dissipating heat from at least one battery or heat-producing electronic device (see [0104]). This plating reads on the claimed plated conductive shielding. It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to extend the teaching of Batson which recites plating terminal components with silver to provide a non-corrosive surface by modifying the case of Batson with the shielding of Thiel obtain the additional electromagnetic radiation blocking and heat dissipating properties of a coated case material including the claimed cover and surface of the claimed recess.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Batson as applied to Claim 1 above, in view of Nakano (US 2020/0212505 A1), of record. Batson does not teach that the EBPED (circuit board 52) nor the cover (outer portion 58 of the cover 12) include a visual information display and/or an indicator light. 
However, Nakano also teaches circuit board (150) of a battery reading on the claimed EBPED, which includes an indicator light (LED light, see [0107]), and a battery casing (110) reading on the claimed cover which includes an indicator light window sized and positioned to align respectively with the indicator light to allow visual inspection of the visual information display and the indicator light when the cover is attached to the battery case (see again [0107] indicating that the LEDs scatter light outside of the upper casing, thereby necessarily including a window in the casing). It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to include an LED light on the circuit board of Baton such as that of Nakano in order to clearly show the voltage of the battery cell from outside of the casing.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY G HENSHAW whose telephone number is (571)272-8518. The examiner can normally be reached Monday-Friday from 10am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I. Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mary G Henshaw/Examiner, Art Unit 1723



/MILTON I CANO/Supervisory Patent Examiner, Art Unit 1723